Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 03, 2020

The Court of Appeals hereby passes the following order:

A20A2112. BETHEA CRABTREE v. CRANFORD HOMES, INC.

      In this civil action, defendant Bethea Crabtree filed this direct appeal from a
trial court order granting plaintiff Cranford Homes, Inc.’s motion to confirm an
arbitration award. We lack jurisdiction.
      “[T]his Court has no jurisdiction to consider an appeal taken from a reviewing
court’s order confirming an arbitration award; rather, upon entry of the court’s order
confirming the award, a separate judgment must also be entered by the reviewing
court, and this Court has jurisdiction to consider an appeal taken from the judgment.
OCGA §§ 5-6-34 (a); 9-9-15; 9-9-16.” Green Tree Servicing, LLC v. Jones, 333 Ga.
App. 184, 184 (1) (775 SE2d 714) (2015); see also McFarland v. Roberts, 335 Ga.
App. 40, 47 (1), n. 4 (778 SE2d 349) (2015) (“An order simply confirming an
arbitration award is not a final, appealable judgment . . . .”). Although the
confirmation order and judgment may be entered on the same document, see Green
Tree Servicing, LLC, 333 Ga. App. at 185 (1), the trial court here did not enter a final
judgment in the order confirming the arbitration award, and no final judgment appears
in the record.
      Where no final judgment has been entered, parties are required to follow the
interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal the order confirming the arbitration award. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Crabtree’s failure to do so here deprives us of jurisdiction over this appeal, which is
hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/03/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.